In the United States Court of Federal Claims
                                               (Pro Se)


                                                   )
    SANDRA HATHCOCK,                               )
                                                   )
                         Plaintiff,                )
                                                   )              No. 21-1557T
         v.                                        )              (Filed: December 6, 2021)
                                                   )
    THE UNITED STATES OF AMERICA,                  )
                                                   )
                         Defendant.                )
                                                   )


Sandra Hathcock, Pro Se, Buffalo, NY.

Patrick Phippen, Trial Attorney, Tax Division, U.S. Department of Justice, Washington, DC.

                                      OPINION AND ORDER

KAPLAN, Chief Judge.

       The pro se plaintiff in this case, Sandra Hathcock, seeks relief from a Notice of
Deficiency the Internal Revenue Service (“IRS”) issued her on November 2, 2020. See Compl. at
1, Docket No. 1. Specifically, she requests that the Court “reinstate[]” her status as head of
household so that she may recover “the earned income credit and additional child tax credit” she
claimed on her 2019 tax refund. Compl. at 3.

        Presently before the Court is the government’s motion to dismiss Ms. Hathcock’s
complaint for lack of subject-matter jurisdiction or, in the alternative, for failure to state a claim
upon which relief may be granted, pursuant to Rules 12(b)(1) and 12(b)(6) of the Rules of the
Court of Federal Claims (“RCFC”). See Def.’s Mot. to Dismiss (“Def.’s Mot.”), Docket No. 8.
For the reasons set forth below, the government’s motion under RCFC 12(b)(1) is GRANTED,
and the complaint is DISMISSED without prejudice. 1

1
  Along with her complaint, Ms. Hathcock filed a motion for leave to proceed in forma pauperis.
Docket No. 2. Pursuant to 28 U.S.C. § 1915(a)(1), “any court of the United States may authorize
the commencement . . . of any suit, action or proceeding . . . without prepayment of fees or
security therefor, by a person who submits an affidavit that includes a statement . . . that the
person is unable to pay such fees or give security therefor.” A plaintiff need not “be absolutely
destitute to enjoy the benefit of the statute.” Adkins v. E.I. DuPont De Nemours & Co., 335 U.S.
331, 339 (1948). An affidavit that demonstrates the plaintiff’s inability to both pay the fee and
still provide for herself and any dependents is sufficient. See id.; see also Waltner v. United
                                         BACKGROUND

        When Ms. Hathcock filed her 2019 income tax return, she claimed her two
granddaughters as dependents, filed as “head of household,” and requested a refund in the
amount of $3,419.00. Compl. Ex. 4(a), Docket No. 1-3. 2 The IRS did not issue the requested
refund, but instead, on February 17, 2020, notified Ms. Hathcock that her return had been
selected for audit. App. to Def.’s Mot. to Dismiss (“App. to Def.’s Mot.”) at 2−3, 18−20, Docket
No. 8-1.

         On November 2, 2020, the IRS issued Ms. Hathcock a Statutory Notice of Deficiency
(“Notice”). App. to Def.’s Mot. at 4–6. In the Notice, the IRS rejected her claim that her
grandchildren were her dependents and as a result, found her ineligible for head of household
filing status, as well as for the earned income or child tax credits. Compl. at 1; App. to Def.’s
Mot. at 4–6. The IRS’ determination increased Ms. Hathcock’s tax liability to $5,970.00—an
amount $2,551.00 over her requested refund. Compl. Ex. 5(a). The IRS also imposed an
additional $510.20 in penalties and interest. Id. 5(b).

        Ms. Hathcock filed a timely petition in United States Tax Court on January 11, 2021,
challenging the IRS’ deficiency determination. App. to Def.’s Mot. at 9–10. That case is
currently pending. See Hathcock v. Comm’r, No. 1849-21 (T.C. Jan. 11, 2021).

       In the meantime, on February 4, 2021, Ms. Hathcock attempted to file a supplemental
pleading in the Tax Court. App. to Def.’s Mot. at 24–25. The Tax Court incorrectly docketed the
pleading as a new petition, and then dismissed the new pleading as duplicative on July 1, 2021.
See Hathcock v. Comm’r, No. 5593-21 (T.C. July 1, 2021), Docket No. 10. 3



States, 93 Fed. Cl. 139, 143 (2010) (stating that the question is whether “paying such fees would
constitute a serious hardship on the plaintiff”) (internal quotation and citations omitted). Ms.
Hathcock has made the requisite showing, and her motion for leave to proceed in forma pauperis
is GRANTED.
2
 Plaintiff’s Complaint is accompanied by a series of exhibits, see Docket No. 1-3, which are
paginated by hand. The Court refers to the exhibits’ hand-numbered pagination.
3
  Although not relevant to the disposition of the pending motions to dismiss, the Court notes that
during this period of time, on March 15, 2021, the IRS prematurely assessed the additional tax,
removal of credits, and the accuracy penalty described in the November 2, 2020 Notice of
Deficiency, plus $61.64 in underpayment interest, leaving Ms. Hathcock with a balance due of
$3,122.84. App. to Def.’s Mot. at 2–3; see I.R.C. § 6213(a) (providing in pertinent part that the
IRS may not assess a tax until a decision of the Tax Court becomes final following the timely
filing of a petition). On April 23, 2021, the IRS reversed the assessment, and issued the requested
refund (in the amount of $3,419.00) plus the overpayment interest it had improperly assessed, in
accordance with I.R.C. § 6213(a). App. to Def.’s Mot. at 3. Ms. Hathcock’s IRS Account
Transcript reflects that upon the reversal of the assessment, as of May 31, 2021, she had no
outstanding tax liability. See id.

                                                 2
        Apparently under the impression that the Tax Court had “denied” her original claim, Ms.
Hathcock filed this action less than one week later, characterizing her complaint as a “petition
against the U.S. Tax Court.” Compl. at 1. She seeks a determination that she is entitled to head of
household status and to “the earned income credit and additional child tax credit” to “wipe the
slate clean.” Id. at 3.

                                          DISCUSSION

        In deciding a motion to dismiss for lack of subject matter jurisdiction, the Court accepts
as true all undisputed facts in the pleadings and draws all reasonable inferences in favor of the
plaintiff. Trusted Integration, Inc. v. United States, 659 F.3d 1159, 1163 (Fed. Cir. 2011). The
Court may “inquire into jurisdictional facts” to determine whether it has jurisdiction, Rocovich v.
United States, 933 F.2d 991, 993 (Fed. Cir. 1991), and may consider all pleadings as well as
matters of which it may take judicial notice, see Rocky Mountain Helium, LLC v. United States,
841 F.3d 1320, 1325 (Fed. Cir. 2016) (citing RCFC 10(c)). The plaintiff bears the burden of
establishing subject matter jurisdiction by a preponderance of the evidence. Brandt v. United
States, 710 F.3d 1369, 1373 (Fed. Cir. 2013). Further, though it is well established that
complaints filed by pro se plaintiffs (like this one) are held to “less stringent standards than
formal pleadings drafted by lawyers,” Haines v. Kerner, 404 U.S. 519, 520 (1972), even pro se
plaintiffs must persuade the Court that jurisdictional requirements have been met, Bernard v.
United States, 59 Fed. Cl. 497, 499 (2004), aff’d, 98 F. App’x 860 (Fed. Cir. 2004).

        The Tucker Act grants the Court of Federal Claims the power “to render judgment upon
any claim against the United States founded either upon the Constitution, or any Act of Congress
or any regulation of an executive department, or upon any express or implied contract with the
United States, or for liquidated or unliquidated damages in cases not sounding in tort.” 28 U.S.C.
§ 1491(a)(1). Congress provided the necessary waiver of the United States’ sovereign immunity
with respect to suits brought against it for the refund of federal taxes in 28 U.S.C. § 1346. That
provision states that the Court of Federal Claims has concurrent jurisdiction (with the district
courts) over “[a]ny civil action against the United States for the recovery of any internal-revenue
tax alleged to have been erroneously or illegally assessed or collected . . . or any sum alleged to
have been excessive or in any manner wrongfully collected under the internal-revenue laws.” 28
U.S.C. § 1346(a)(1).

        This grant of jurisdiction, however, is subject to the statutory bar set forth at I.R.C.
§ 6512. Section 6512(a) provides, with limited exceptions not relevant here, that a taxpayer
cannot file suit in “any court” seeking a tax refund for the same taxable year as to which they
received a notice of deficiency and filed a petition with the Tax Court. Smith v. United States,
495 F. App’x 44, 48 (Fed. Cir. 2012); see also Cheesecake Factory Inc. v. United States, 111
Fed. Cl. 686, 692 (2013) (same); Solitron Devices v. United States, 862 F.2d 846, 848 (11th Cir.
1989) (“A bar to the exercise of jurisdiction by the district court over a tax case is triggered when
the taxpayer files a petition with the Tax Court.”).

       Because Plaintiff properly and timely filed a petition in the Tax Court regarding the
Notice of Deficiency issued with respect to her 2019 tax return, this Court lacks jurisdiction over




                                                 3
her claim. Accordingly, the government’s motion, Docket No. 8, is GRANTED, and Plaintiff’s
complaint is DISMISSED without prejudice.



       IT IS SO ORDERED.


                                                 Elaine D. Kaplan
                                                 ELAINE D. KAPLAN
                                                 Chief Judge




                                             4